DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Data Movement Between Different Multi-level Cell Regions in Non-Volatile Memory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11-13, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lassa (US 2013/0265825 A1).
Regarding Claim 1, Lassa teaches:	
A memory system, comprising: 	
a non-volatile memory array including a plurality of memory cells, each memory cell being a multilevel cell to which multibit data can be written, the non-volatile memory array including a first storage region in which the multibit data of a first bit level is written and a second storage region in which data of a second bit level less than the first bit level is written;	 - [Lassa Fig. 1-2, 7, [0015], [0040] demonstrates a NAND Flash memory array including a plurality of regions corresponding to different capacity/performance levels based upon the bit levels. *The examiner notes that the claim does not require that the second region is configured to be incapable of writing data of the first bit level or vice versa.  For example, a teaching of data of 4-bit levels may be written to both regions and the mere fact that the data written to the second region includes a first bit is sufficient to address the limitation as claimed.]
 and a memory controller configured to move pieces of data from the first storage region to the second storage region based the number of data read requests for the pieces of data received over a period of time.	 - [Lassa [0043] and [0048] teaches that data is moved between tiers preemptively based upon access frequency. Where if the access frequency is above a threshold it may be promoted from the cold, low performance region to a hotter higher performance region.]
	
Regarding Claim 2, Lassa teaches:	
The memory system according to claim 1, wherein the memory controller is configured to track the number of data read requests received from a host device for each logical address.	 - [Lassa Fig. 8, [0046]-[0048] demonstrates that the controller monitors accesses for given logical addresses and updates the statistics for the corresponding data. See also Fig. 9 and corresponding paragraphs]
	
Regarding Claim 3, Lassa teaches:	
The memory system according to claim 2, wherein the memory controller is configured to move a piece of data from the first storage region to the second region when the tracked number of data read requests for the logical address for the piece of data exceeds a threshold value. - [Lassa Fig. 8, [0043] and [0046]-[0048] as applied above. See also Fig. 9 and corresponding paragraphs.]
	
Regarding Claim 5, Lassa teaches:	
The memory system according to claim 1, wherein the memory controller is configured to determine at a predetermined cycle whether to move the pieces of data. - [Lassa Fig. 8, [0046]-[0048] demonstrates that the decision for tier management occurs in response to the controller identifying a host command targeting LBA's handled by the controller (thus the predetermined cycle is construed to be in response to the triggering event of a memory access).]
	
Regarding Claim 6, Lassa teaches:	
The memory system according to claim 1, wherein the memory controller is configured to update a logical-to-physical address conversion table upon moving the pieces of data from the first storage region to the second storage region. - [Lassa Fig. 7-9, [0036], [0040], and [0053] demonstrates that L2P address tables are maintained by the controller and updated responsive to relocation of data.]
	
Regarding Claim 7, Lassa teaches:	
The memory system according to claim 1, wherein the memory controller is configured to move a piece of data from the second storage region to the first storage region if the number of read requests including a logical address of the piece of data is less than a predetermined threshold number. - [Lassa [0043] where if the access count is below a pre-determined threshold it is relocated form higher performance storage to lower performance storage.]
	
Regarding Claim 8, Lassa teaches:	
 The memory system according to claim 1, wherein the memory controller is configured to move a piece of data from the second storage region to the first storage region according to a least recently used (LRU) algorithm or a least frequently used (LFU) algorithm.	 - [Lassa [0043] where if the access count is below a pre-determined threshold (i.e. utilizing a least frequently used algorithm) it is relocated form higher performance storage to lower performance storage.]
	
Regarding Claim 11, Lassa teaches:	
The memory system according to claim 1, wherein the non-volatile memory array is a NAND flash memory array. - [Lassa Fig. 1 and [0020] where the drive is composed of an array of NAND flash memory dies.]
	
Regarding Claim 12, Lassa teaches:	
A memory system, comprising: 	
a non-volatile memory array including a plurality of memory cells, each memory cell being a multilevel cell to which multibit data can be written, the non-volatile memory array including a first storage region in which the multibit data of a first bit level is written and a second storage region in which data of a second bit level less than the first bit level is written;	 - [Lassa Fig. 1-2, 7, [0015], [0040] demonstrates a NAND Flash memory array including a plurality of regions corresponding to different capacity/performance levels based upon the bit levels. *The 
and a memory controller configured to move pieces of data from the first storage region to the second storage region based on external information received from an external host device that sends read requests to the memory controller. - [Lassa Fig. 8, [0043] and [0046]-[0048] teaches relocating data between tiers. The decision to relocate data is based upon monitoring for host commands, determining if the LBAs associated  with the commands correspond to memory handled by the controller (i.e. based upon external information received from an external host device that sends read requests) and then based upon the access statistics of corresponding memory locations.]
		
Regarding Claim 13, Lassa teaches:	
The memory system according to claim 12, wherein the external information is received along with a read request from the external host device. - [Lassa Fig. 8, [0043] and [0046]-[0048] as applied above, where the external information is construed to be the logical address of the host command.] 
	
Regarding Claim 15, Lassa teaches:	
The memory system according to claim 12, wherein the external information corresponds to a portion of a logical-to-physical address conversion table. - [Lassa Fig. 8, [0043] and [0046]-[0048] as applied above, where the external information is construed to be the logical address of the host command.] 

Regarding Claim 19, Lassa teaches:	
 The memory system according to claim 12, wherein the non-volatile memory array is a NAND flash memory array. - [Lassa Fig. 1 and [0020] where the drive is composed of an array of NAND flash memory dies.]
	
Regarding Claim 20, Lassa teaches:	
 A memory storage device, comprising: 	
a non-volatile memory array including a plurality of memory cells, each memory cell being a multilevel cell to which multibit data can be written, the non-volatile memory array including a first storage region in which the multibit data of a first bit level is written and a second storage region in which data of a second bit level less than the first bit levelis written; 	 - [Lassa Fig. 1-2, 7, [0015], [0040] demonstrates a NAND Flash memory array including a plurality of regions corresponding to different capacity/performance levels based upon the bit levels. *The examiner notes that the claim does not require that the second region is configured to be incapable of writing data of the first bit level or vice versa.  For example, a teaching of data of 4-bit levels may be written to both regions and the mere fact that the data written to the second region includes a first bit is sufficient to address the limitation as claimed.]
and a memory controller configured to move pieces of data from the first storage region to the second storage region based the number of data read requests for the pieces of data received over a period of time or on external information received from an external host device that sends read requests to the memory controller. - [Lassa Fig. 8, [0043] and [0046]-[0048] teaches relocating data between tiers. The decision to relocate data is based upon monitoring for host commands, determining if the LBAs associated  with the commands 

Claim 14 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lassa (US 2013/0265825 A1).
Regarding claim 14, Lassa teaches:	
The memory system according to claim 12, wherein the memory controller is configured to provide a host performance booster function conforming to a universal flash storage (UFS) standard. - [Lassa [00021]-[0022] teaches that the host system may take any suitable form including mobile devices, personal computers, etc. and that the Flash memory is any device containing a plurality of flash memory cells. Thus, the controller, by providing access to the flash storage provides performance enhancement to the host.  The Examiner further notes that HPB functionality conforming to UFS standards are standard functionality for flash storage devices (see also applicant's disclosure page 16 lines 15-19).]
The Examiner notes that, should HPB functionality conforming to the UFS standard for the flash devices not be an inherent trait of the devices disclosed by Lassa, the claim would be still be obvious to one of ordinary skill in the art before the claimed invention was effectively filed over the teachings of Lassa. UFS standards and their functionality are ubiquitous within the field of Flash memory storage, particularly in several of the device environments disclosed by Lassa, and as such, one would be motivated to include this functionality to conform to current industry standards and performance capabilities.

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lassa (US 2013/0265825 A1)	 in view of Li et al. (US 2018/0321874 A1.
Regarding Claim 4, Lassa teaches all of the limitations presented for the antecedent claims, but is silent on the performance of garbage collection; however, Li teaches:	
The memory system according to claim 2, wherein the memory controller is configured to move the pieces of data from the first storage region to the second storage region based on the number of data read requests for the pieces of data received over a period of time prior to a garbage collection process. - [Li Fig. 11 and [0106] teach that after performing data relocation processes, garbage collection may be performed to free the source blocks written from.  Thus, the relocation process and collection of statistics for the decision occur over a period of time prior to a garbage collection process.]
Both Lassa and Li represent works within the same field of endeavor, namely data relocation and management.  It would therefore be obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Lassa in view of Li as it represents a combination of known prior art elements (the tiered data placement of Lassa and the garbage collection of Li) according to known methods to yield predictable results (i.e. after a relocation, garbage collection would be executed to ensure that the source blocks are erased and freed up for future writes).	


Claims 9-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lassa (US 2013/0265825 A1) in view of Hodes (US 2019/0377681 A1).
Regarding Claim 9, Lassa teaches:	
The memory system according to claim 1, wherein the second bit level is a 1-bit level.	 - [Lassa [0015] teaches that the SLC region contains a single bit level.]
Lassa teaches a system including different memory regions comprising different bit levels of operation, and further teaches movement of data between these regions responsive to a variety of statistics/metrics.  Lassa does not expressly disclose that, in the SLC regions, the memory cells are multilevel cells "to which multibit data can be written" as required by antecedent claim 1; however, Hodes [0004] and [0030] teaches that SSD's may be constructed of NAND flash memories that may be dynamically configured to operate in any of SLC, MLC or QLC modes.	
Both Lassa and Hodes represent works within the same field of endeavor, namely NAND flash memory management.  It would therefore be obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Lassa in view of Hodes as it represents a combination of known prior art elements according to known methods (the tiered data placement of Lassa executed on a device utilizing the dynamically reconfigurable NAND flash technology of Hodes) to yield predictable results of improving the versitility of the system by allowing for dynamically sized performance tiers to optimize to particular storage needs.	
	
Regarding claim 10, Lassa and Hodes further teach:	
 The memory system according to claim 9, wherein the first bit level is a 4-bit level. - [Lassa [0015] teaches that MLC regions may contain 2, 3, or more bit levels per cell (i.e. they may be Quad Level cells with 4 bit levels).  Additionally, the flash memory device of Hodes specifically supports QLC operation modes (see Hodes [0004] and [0030] as above).]
The reasons for obviousness are the same as those presented for claim 9 above.	

Regarding claims 17 and 18, the claims present the same additional limitations as presented in claims 9 and 10; dependent from claim 12 rather than claim 1.  As such, the combination of Lassa and Hodes applies in the same manner to render the additional claimed subject matter obvious.	
	
Regarding claim 16, Lassa teaches a system that performes data movement between tiers of storage based on a variety of access statistics (see Lassa [0043] and [0048]) in accordance with antecedent claim 12, and further discloses that the SLC flash regions are higher performance regions utilized for faster access to priority data (i.e. that it is an example of a cache region). Lassa is silent, specifically, that hit/miss statistics of the stored data are part of the access statistics used for these determinations; however, Hodes teaches:	
The memory system according to claim 12, wherein the memory controller is configured to: use the second storage region for cache data, and count the number of cache hits and the number of cache misses of the cache data in response to the read request, and move the data between the first storage region and the second storage region based on at least one of the number of cache hits and the number of cache misses.	 - [Hodes Fig. 7 and [0043]-[0046] demonstrates that Hit/miss statistics may be utilized to determine the priority of the data.  Thus, in the combined system, Lassa would utilize hit/miss rates in conjunction with the access frequency, hot counts, etc. when determining placement.]
Both Lassa and Hodes represent works within the same field of endeavor, namely NAND flash memory management.  It would therefore be obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Lassa in view of Hodes as it represents a combination of known prior art elements according to known methods (the tiered data placement of Lassa executed utilizing hit/miss statistics as one of the access statistics in data location determinations) to yield predictable results of improving durability and performance of the storage as lower bit level cells present faster access speed and better endurance (see also Hodes [0029]-[0030]).	
	

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to form PTO-892 (Notice of References Cited) for a list of relevant prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138